Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation "the pre-set questions".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2014/0161416).
As to claim to 6 Chou teaches an intelligent visual inquiry system (10), comprising an inquiry device (26) and a cloud/streaming server (24, 22, 20), the inquiry device and the cloud server transmit data over the Internet (Pars.33-35)
 the inquiry device 26 is used for receiving asked questions of a user asking questions (Fig.4, 84), uploading questions to the server (24) and receiving the answer videos returned by the server and playing answer videos (Figs.7-8; Pars.31, 54); the server (24) is used for storing (22) the pre-set questions  and answer  videos (56, 58, 

    PNG
    media_image1.png
    395
    699
    media_image1.png
    Greyscale


As to claim to 7, Chou teaches wherein the inquiry device comprises a processor, a recording unit, a touch control display unit and a communication unit, the processor is connected to the recording unit, the touch control display unit and the communication unit respectively; the recording unit is used for acquiring the audio question of a user asking questions; the touch control display unit is used for operation of a user asking questions and displaying videos; the communication unit is used for data transmitting with the cloud server (Pars.29-35; Fig.4).
As to claim to 8, Chou teaches wherein the cloud server comprises: a receive push module for receiving data uploaded by inquiry device and sending data to the inquiry device; an audio converting module (20), connecting to the receive push module and used for converting audio into text (Pars.20, 23, 45, 52); a matching module 
a storing module ( Fig.2, 22) for storing the pre-set questions, answer videos and keywords uploaded by the service provider, and storing matching failure information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2014/0161416).
As to claim 9, Chou doesn’t explicitly teach the storage including an unanswered area storing matching failure information. However, Official Notice is taken that this step is common and well known in the art of question and answer system and would be obvious to include in order to keep track of questions that have not been adequately answered.
For such teaching, see Linyard et al. US2013/0124554 (Figs.10-11, 14); Albert et al. US 2017/0212872, (Fig.5, 523; Pars.48, 51); Dicker et al. US 2013/0018909, etc. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over
Stevens et al. (US 5,870,755) in view of Barton et al. (US 2010/0057644) and further in view of Linyard et al. (US 2013/0124554).
As to claim 1, Stevens teaches an intelligent visual inquiry method comprising the steps of:
preparing pre-set questions (12) and corresponding answers (14), recording answers in videos (Fig.2)  (Col.2, lines 25-35)
uploading/storing the pre-set questions and answer videos to question library/database (Fig.3) and setting keywords (36, 50) for each pre-set question; 
dividing keywords into several different levels, and setting parallel keywords with same or similar meanings and different pronunciations for the keywords in different levels (36, 38) (Col.2, lines 35-45; Col.4, lines 55-68)
receiving through an inquiry device 73 an audio question (82, 56) of a user asking questions; (Col.2, lines 47-65)
carrying out voice recognition on the audio question, and converting the audio question into text question (56)

determining whether successfully matching with the keywords in different levels or the parallel keywords thereof (66)
if successfully matching with the pre-set questions in the question library sending the corresponding answer video of the successfully matched pre-set question to an inquiry device, and the inquiry device playing same (68)
if unsuccessfully matching with the pre-set questions in the question library, storing the result of the interaction (72) and sending matching failure information to the inquiry device, and the inquiry device playing a pre-set video/pool-statement (70) .
it is noted that Steven doesn’t explicitly teach where the video (38) comprising the questions and answers is stored at a server to be accessed by the client. However it is widely known that operating in a client-server environment is a common practice in the art, for example Barton in same field teaches a method for question answering system comprising the steps of processing the question and answer as shown in Fig.4, wherein the storage  comprising the questions and the corresponding answers are stored remotely and accessed by the client  (Figs.1-3).
It would be obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Steven teaching to include a server for the purpose of reducing the memory required to store the large amount of Question and Answer at the client’s device.


As to claim 2, Linyard teaches the service provider acquiring the text question unsuccessfully matched from the unanswered area of the cloud server, adding/adapting corresponding answers, recording answers in videos, and conducting the session (Fig.14; Pars.11, 78).
As to claim 3, Barton teaches wherein in the process of playing answer videos, the user can interrupt playing video (Figs.3-4; Pars.34, 59-62).
As to claim 4, Stevens teaches wherein the answer videos are live-action videos (Fig.1).
As to claim 5, Barton teaches the inquiry device comprising a video play surface, to display operation surface or information relative to the answer videos (Fig.2, 214; Pars.42, 50).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin US 2016/0247068.

    PNG
    media_image2.png
    623
    553
    media_image2.png
    Greyscale



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.